Exhibit 99.1 Investor Contact 1600 Tysons Boulevard, Suite 1000 Ian Weissman McLean, VA 22102 + 1 www.pkhotelsandresorts.com Park Hotels & Resorts Inc. Reports Second Quarter 2017 Results MCLEAN, VA (August 2, 2017) – Park Hotels & Resorts Inc. (“Park” or the “Company”) (NYSE: PK) today announced results for the second quarter ended June30, 2017. Highlights include: Second Quarter 2017 Operating Results • Comparable RevPAR was $170.35, a decrease of 0.2% on a Pro-forma basis from the same period in 2016; without San Francisco hotels, Comparable RevPAR increased 1.7%; • Net income was $115 million; • Net income attributable to stockholders was $112 million; • Adjusted EBITDA was $217 million; • Adjusted FFO attributable to stockholders was $173 million; • Diluted earnings per share was $0.52; • Diluted Adjusted FFO per share was $0.81; and • Comparable Hotel Adjusted EBITDA margin was 29.2%, a decrease of 110 bps on a Pro-forma basis from the same period in 2016; San Francisco hotels contributed to 70 bps of the decline. Thomas J. Baltimore, Jr., Chairman, President and Chief Executive Officer, stated, “We are pleased with our operating results despite the challenges experienced this quarter, which were not unexpected with soft group demand partially offset by continued strength in the leisure segment. We remain optimistic about our future growth prospects and our portfolio has one of the lowest exposures to new supply over the next two years with markets like Hawaii, San Francisco, Orlando and Key West all well below the industry average.Combined with increasing demand in these same markets and a return of city wide events in San Francisco upon the re-opening of the Moscone Convention Center in 2018 and 2019, we believe the near-term fundamentals favor outperformance for our portfolio of iconic assets.Moreover, our team continues to make great progress against our goals to shift our group mix, improve margins, recycle capital and execute on our near-term ROI projects.” Selected Statistical and Financial Information (unaudited, dollars in millions, except per share data, Comparable RevPAR and Comparable ADR) ThreeMonthsEnded June30, Six Months EndedJune30, Change Change Comparable RevPAR(1)(2) $ 170.35 $ 170.77 (0.2)% $ 163.39 $ 162.50 0.5% Comparable Occupancy(1)(2) 84.3% 85.2% (0.9)% pts 81.0% 81.4% (0.4)% pts Comparable ADR(1)(2) $ 202.13 $ 200.41 0.9% $ 201.78 $ 199.52 1.1% Net income(3) 85.5% $ 2,465 NM(4) Net income attributable to stockholders(3) 86.7% $ 2,462 NM(4) Adjusted EBITDA(1) (0.5)% 1.5% Comparable Hotel Adjusted EBITDA(1)(2) (2.9)% (0.5)% Comparable Hotel Adjusted EBITDA margin(1)(2) 29.2% 30.3% (110) bps 27.6% 28.2% (60) bps Adjusted FFO attributable to stockholders(1) 1.8% 4.4% Earnings per share - Diluted(5) $ 0.52 $ 0.30 $ 11.48 $ 0.41 Adjusted FFO per share - Diluted(1)(5) $ 0.81 $ 0.87 $ 1.45 $ 1.52 Weighted average shares outstanding - Diluted (1) For 2016, amounts are calculated on a Pro-forma basis. Excludes unconsolidated joint ventures. Includes income tax benefits from the derecognition of deferred tax liabilities for the three and six months ended June 30, 2017 of $24 million and $2,312 million, respectively, associated with Park’s intention to be taxed as a REIT. Percentage change is not meaningful. For 2016, per share amounts were calculated using the number of shares of common stock outstanding upon the completion of the spin-off. Per share amounts are calculated based on unrounded numbers and are calculated independently for each period presented; therefore, the sum of the quarterly per share amounts do not equal the per share amounts for the six months. 2017 Second Quarter Operating Results: Total Consolidated Comparable Hotels Comparable RevPAR decreased 0.2% for the quarter and increased 0.5% year-to-date, on a Pro-forma basis, due to decreases in occupancy, offset by increases in rate, as compared to the same periods in 2016. Highlights from some of Park’s markets and segments: • Florida: RevPAR growth of 4.9% for the quarter and 2.9% year-to-date, with increases in both rate and occupancy from strong leisure demand; • Hawaii: RevPAR growth of 3.0% for the quarter and 3.5% year-to-date, due to increases in rate driven by an increase in group business; • Northern California: RevPAR decline of 7.6% for the quarter and 5.1% year-to-date, with decreases in both rate and occupancy, primarily attributable to ongoing renovations at the Moscone Convention Center in San Francisco coupled with the Super Bowl taking place in San Francisco in February 2016; and • Group / Transient: group rooms revenue decreased by 6.3% for the quarter, partially offset by transient revenue growth of 2.8%, while both group and transient revenues were relatively flat year-to-date; partially attributable to the Easter shift and ongoing renovations at the Moscone Convention Center in San Francisco. 2017 Second Quarter Operating Results: Top 10 Hotels RevPAR for Park’s Top 10 Hotels, which accounts for approximately 64% of Hotel Adjusted EBITDA, declined 2.8% for the quarter and 0.6% year-to-date, on a Pro-forma basis, due to decreases in occupancy and rate, as compared to the same period in 2016. Within the Top 10 Hotels: • Hilton Hawaiian Village Waikiki Beach Resort: RevPAR growth of 3.0% for the quarter and 3.5% year-to-date, due to an increase in rates from a rise in group demand; • New York Hilton Midtown: RevPAR decline of 3.9% for the quarter and 1.1% year-to-date, due to ongoing renovations; • Hilton San Francisco Union Square / Parc 55 San Francisco – a Hilton Hotel: RevPAR decline of 12.5% and 11.5%, respectively, for the quarter, and 10.3% and 3.9%, respectively, year-to-date, due to ongoing renovations at the Moscone Convention Center and a tough comparable period in 2017 due to the Super Bowl in 2016; • Hilton Waikoloa Village: RevPAR growth of 2.5% for the quarter and year-to-date, due to strong leisure demand; • Hilton New Orleans Riverside: RevPAR decline of 6.2% for the quarter and 2.3% year-to-date, due to a decrease in city wide events as compared to the prior year; • Hilton Chicago: RevPAR growth of 0.9% for the quarter due to improved revenue management strategies and growth of 5.6% year-to-date due to strong group demand; • Hilton Orlando Bonnet Creek / Waldorf Astoria Orlando: RevPAR growth of 4.8% and 4.5%, respectively, for the quarter, and 6.8% and 0.6%, respectively, year-to-date, due to strong leisure demand; and • Casa Marina, A Waldorf Astoria Resort: RevPAR growth of 1.2% for the quarter and RevPAR decline of 1.1% year-to-date, due to strong leisure demand. Balance Sheet and Liquidity Park had the following debt outstanding as of June30, 2017: (unaudited, dollars in millions) Debt Collateral Interest Rate Maturity Date As of June 30, 2017 Fixed Rate Debt Unsecured notes Unsecured 7.50% December 2017 $ 55 Mortgage loan DoubleTree Hotel Spokane City Center 3.55% October 2020 12 Commercial mortgage-backed securities loan Hilton San Francisco Union Square, Parc 55 San Francisco - a Hilton Hotel 4.11% November 2023 Commercial mortgage-backed securities loan Hilton Hawaiian Village Waikiki Beach Resort 4.20% November 2026 Mortgage loan The Fess Parker Santa Barbara Hotel - a DoubleTree Resort 4.17% December 2026 Total Fixed Rate Debt(1) Variable Rate Debt Revolving credit facility(2) Unsecured L + 1.50% December 2021(3) $ - Term loan Unsecured L + 1.45% December 2021 Mortgage loan DoubleTree Hotel Ontario Airport L + 2.25% May 2022(3) 30 Total Variable Rate Debt $ 780 (1) Excludes $15 million of capital lease obligations. (2) $1 billion revolving credit facility, with $1 billion available as of June 30, 2017. (3) Assumes the exercise of all extensions that are exercisable solely at Park’s option. Total cash and cash equivalents were $324 million as of June30, 2017, including $18 million of restricted cash. Capital Investments Park invested $49 million in the second quarter on capital improvements, including $38 million on improvements made to guest rooms, lobbies and other guest-facing areas. Key projects include: • Hilton San Francisco Union Square: $7.1 million primarily on rooms and suites renovations; • Hilton São Paulo Morumbi: $4.7 million primarily on rooms and corridors renovations; • New York Hilton Midtown: $3.5 million primarily on suites and meeting space renovations; and • Hilton New Orleans Riverside: $1.5 million primarily on ballroom renovations. Dividends Park’s Board of Directors declared a second quarter 2017 cash dividend of $0.43 per share to stockholders of record as of June 30, 2017. The second quarter 2017 cash dividend was paid on July 17, 2017. On July 28, 2017, Park’s Board of Directors declared a third quarter 2017 cash dividend of $0.43 per share to be paid on October 16, 2017 to stockholders of record as of September 29, 2017. All future dividends are subject to approval by Park’s Board of Directors. Full Year 2017 Outlook The Company has updated its 2017 guidance that was previously provided in connection with the reporting of its first quarter results in May 2017. Park expects the full year 2017 operating results to be as follows: (unaudited, dollars in millions, except per share amounts) 2017 Outlook Variance to Prior Outlook as of August 2, 2017 as of May 3, 2017 Metric Low High Low High Comparable RevPAR Growth 0.0% 1.0% 0.0% (1.0)% Net income $ 257 $ 280 $ 7 $ 3 Net income attributable to stockholders $ 251 $ 274 $ 6 $ 2 Diluted earnings per share Adjusted EBITDA $ 740 $ 765 $ 5 $ — Comparable Hotel Adjusted EBITDA margin change bps 0 bps 0 bps 0 bps Adjusted FFO per share - Diluted Full year 2017 guidance is based in part on the following assumptions: • General and administrative expenses are projected to be $42 million, excluding $12 million of non-cash share-based compensation expense and $10 million of transition costs; • Fully diluted weighted average shares is expected to be 214.5 million; • Excludes income tax benefits for the three and six months ended June 30, 2017, of $24 million and $2,312 million, respectively, resulting from the derecognition of deferred tax liabilities associated with Park’s intention to be taxed as a REIT; • Due to the transfer of a significant number of rooms at the Hilton Waikoloa Village and Embassy Suites Washington DC Georgetown to Hilton Grand Vacations, the results from these hotels are excluded from Park’s comparable results in 2017; and • The transfer of rooms at the Hilton Waikoloa Village until the fourth quarter of 2017. Supplemental Disclosures In conjunction with this release, Park has furnished a financial supplement with additional disclosures on its website. Visit www.pkhotelsandresorts.com for more information. Park has no obligation to update any of the information provided to conform to actual results or changes in Park’s portfolio, capital structure or future expectations. Conference Call Park will host a conference call for investors and other interested parties to discuss second quarter results on August 3, 2017 beginning at 10:00 a.m. Eastern Time. Participants may listen to the live webcast by logging onto the Investors section of the website at www.pkhotelsandresorts.com. Alternatively, participants may listen to the live call by dialing (877) 451-6152 in the United States or (201) 389-0879 internationally, and requesting Park Hotels & Resorts’ Second Quarter 2017 Earnings Conference Call. Participants are encouraged to dial into the call or link to the webcast at least ten minutes prior to the scheduled start time. A replay and transcript of the webcast will be available within 24 hours after the live event on the Investors section of Park’s website. Forward-Looking Statements This press release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended Forward-looking statements include, but are not limited to, statements related to Park’s current expectations regarding the performance of its business, financial results, liquidity and capital resources, the effects of competition and the effects of future legislation or regulations and other non-historical statements. Forward-looking statements include all statements that are not historical facts, and in some cases, can be identified by the use of forward-looking terminology such as the words “outlook,” “believes,” “expects,” “potential,” “continues,” “may,” “will,” “should,” “could,” “seeks,” “projects,” “predicts,” “intends,” “plans,” “estimates,” “anticipates” or the negative version of these words or other comparable words. Forward-looking statements involve risks, uncertainties and assumptions. Actual results may differ materially from those expressed in these forward-looking statements. You should not put undue reliance on any forward-looking statements and we urge investors to carefully review the disclosures we make concerning risk and uncertainties in Item 1A: “Risk Factors” in Park’s Annual Report on Form 10-K for the year ended December 31, 2016, as such factors may be updated from time to time in Park’s periodic filings with the SEC, which are accessible on the SEC’s website at www.sec.gov.Except as required by law, we undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. Non-GAAP Financial Measures Park presents certain non-GAAP financial measures in this press release, including NAREIT FFO attributable to stockholders Adjusted FFO attributable to stockholders, EBITDA, Adjusted EBITDA, Hotel Adjusted EBITDA, and Hotel Adjusted EBITDA margin. These non-GAAP financial measures should be considered along with, but not as alternatives to, net income (loss) as a measure of its operating performance. Please see the schedules included in this press release including the “Definitions” section for additional information and reconciliations of such non-GAAP financial measures. Pro-Forma Financial Information Certain financial measures and other information have been adjusted for Park’s historical debt and related balances and interest expense to give the net effect to financing transactions that were completed prior to spin-off, incremental fees based on the terms of the post spin-off management agreements, adjustments to income tax expense based on Park’s post spin-off REIT tax structure, the removal of costs incurred related to the spin-off and the establishment of Park as a separate public company and the estimated excise taxes on certain REIT leases.Further adjustments have been made to reflect the effects of hotels disposed of or acquired during the periods presented. When presenting such information, the amounts are identified as “Pro-forma.” About Park On January 3, 2017, Hilton Worldwide Holdings Inc. completed the spin-off of a portfolio of hotels and resorts that established Park as an independent, publicly traded company. Park began publicly trading on the New York Stock Exchange as an independent company on January 4, 2017. Park is a leading lodging REIT with a diverse portfolio of hotels and resorts with significant underlying real estate value. Park’s portfolio consists of 67 premium-branded hotels and resorts with over 35,000 rooms located in prime United States and international markets with high barriers to entry. PARK HOTELS & RESORTS INC.
